                       1   Ross A. Boughton, Bar No. 241119
                           Timothy L. Reed, Bar No. 258034
                       2   Dan R. Lyman, Bar No. 319010
                           FORD & HARRISON LLP
                       3   505 Montgomery Street, Suite 1001
                           San Francisco, CA 94111
                       4   Telephone:    415-852-6910
                           Facsimile:    415-852-6925
                       5   Email: RBoughton@fordharrison.com
                                  TReed@fordharrison.com
                       6
                           Attorneys for Defendant
                       7   INDUSTRIAL FINISHES & SYSTEMS, INC.
                       8
                                                           UNITED STATES DISTRICT COURT
                       9
                                                     NORTHERN DISTRICT OF CALIFORNIA
                      10

                      11
                           KEVIN FITZGERALD, an individual,                     CASE NO. 4:18-cv-07148-SBA
                      12
                                              Plaintiff,
                      13
                                  v.                                            STIPULATED PROTECTIVE ORDER
                      14                                                        FOR STANDARD LITIGATION
                           INDUSTRIAL FINISHES & SYSTEMS,
                      15   INC., an Oregon corporation; and DOES 1
                           through 50, inclusive,
                      16                                                        Complaint Filed October 12, 2018
                                              Defendants.                       Trial Date:     None Set
                      17

                      18

                      19   1.     PURPOSES AND LIMITATIONS
                      20          Disclosure and discovery activity in this action are likely to involve production of
                      21   confidential, proprietary, or private information for which special protection from public disclosure
                      22   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                      23   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                      24   Order. The parties acknowledge that this Order does not confer blanket protections on all
                      25   disclosures or responses to discovery and that the protection it affords from public disclosure and
                      26   use extends only to the limited information or items that are entitled to confidential treatment under
                      27   the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                      28
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                          -1-                                  Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1   that this Stipulated Protective Order does not entitle them to file confidential information under

                       2   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that

                       3   will be applied when a party seeks permission from the court to file material under seal.

                       4   2.      DEFINITIONS

                       5   2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or

                       6   items under this Order.

                       7           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

                       8   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                       9   Civil Procedure 26(c).
                      10           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

                      11   as their support staff).

                      12           2.4     Designating Party: a Party or Non-Party that designates information or items that it

                      13   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                      14           2.5     Disclosure or Discovery Material: all items or information, regardless of the

                      15   medium or manner in which it is generated, stored, or maintained (including, among other things,

                      16   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                      17   responses to discovery in this matter.

                      18           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

                      19   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
                      20   consultant in this action.

                      21           2.7     House Counsel: attorneys who are employees of a party to this action. House

                      22   Counsel does not include Outside Counsel of Record or any other outside counsel.

                      23           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

                      24   entity not named as a Party to this action.

                      25           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

                      26   action but are retained to represent or advise a party to this action and have appeared in this action

                      27   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                      28           2.10    Party: any party to this action, including all of its officers, directors, employees,
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                             -2-                                 Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                   STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                       2          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                       3   Material in this action.

                       4          2.12    Professional Vendors: persons or entities that provide litigation support services

                       5   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                       6   storing, or retrieving data in any form or medium) and their employees and subcontractors.

                       7          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

                       8   “CONFIDENTIAL.”

                       9          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
                      10   Producing Party.

                      11   3.     SCOPE

                      12          The protections conferred by this Stipulation and Order cover not only Protected Material

                      13   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                      14   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                      15   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                      16   However, the protections conferred by this Stipulation and Order do not cover the following

                      17   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

                      18   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

                      19   publication not involving a violation of this Order, including becoming part of the public record
                      20   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                      21   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                      22   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

                      23   Protected Material at trial shall be governed by a separate agreement or order.

                      24   4.     DURATION

                      25          Even after final disposition of this litigation, the confidentiality obligations imposed by this

                      26   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                      27   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                      28   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                             -3-                               Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                   STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

                       2   time limits for filing any motions or applications for extension of time pursuant to applicable law.

                       3   5.     DESIGNATING PROTECTED MATERIAL

                       4          5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                       5   Non-Party that designates information or items for protection under this Order must take care to

                       6   limit any such designation to specific material that qualifies under the appropriate standards. The

                       7   Designating Party must designate for protection only those parts of material, documents, items, or

                       8   oral or written communications that qualify – so that other portions of the material, documents,

                       9   items, or communications for which protection is not warranted are not swept unjustifiably within
                      10   the ambit of this Order.

                      11          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                      12   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                      13   encumber or retard the case development process or to impose unnecessary expenses and burdens

                      14   on other parties) expose the Designating Party to sanctions.

                      15   If it comes to a Designating Party’s attention that information or items that it designated for

                      16   protection do not qualify for protection, that Designating Party must promptly notify all other

                      17   Parties that it is withdrawing the mistaken designation.

                      18          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

                      19   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
                      20   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                      21   designated before the material is disclosed or produced.

                      22          Designation in conformity with this Order requires:

                      23                (a) for information in documentary form (e.g., paper or electronic documents, but

                      24   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                      25   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

                      26   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

                      27   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                      28   A Party or Non-Party that makes original documents or materials available for inspection need not
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                          -4-                                  Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1   designate them for protection until after the inspecting Party has indicated which material it would

                       2   like copied and produced. During the inspection and before the designation, all of the material made

                       3   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

                       4   identified the documents it wants copied and produced, the Producing Party must determine which

                       5   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

                       6   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

                       7   that contains Protected Material. If only a portion or portions of the material on a page qualifies for

                       8   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

                       9   appropriate markings in the margins).
                      10                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                      11   Designating Party identify on the record, before the close of the deposition, hearing, or other

                      12   proceeding, all protected testimony.

                      13                (c) for information produced in some form other than documentary and for any other

                      14   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

                      15   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

                      16   portion or portions of the information or item warrant protection, the Producing Party, to the extent

                      17   practicable, shall identify the protected portion(s).

                      18          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                      19   designate qualified information or items does not, standing alone, waive the Designating Party’s
                      20   right to secure protection under this Order for such material. Upon timely correction of a

                      21   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                      22   in accordance with the provisions of this Order.

                      23   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                      24          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

                      25   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                      26   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                      27   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                      28   challenge a confidentiality designation by electing not to mount a challenge promptly after the
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                           -5-                                   Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                 STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1   original designation is disclosed.

                       2          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                       3   by providing written notice of each designation it is challenging and describing the basis for each

                       4   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                       5   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                       6   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

                       7   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                       8   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                       9   Party must explain the basis for its belief that the confidentiality designation was not proper and
                      10   must give the Designating Party an opportunity to review the designated material, to reconsider the

                      11   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                      12   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

                      13   has engaged in this meet and confer process first or establishes that the Designating Party is

                      14   unwilling to participate in the meet and confer process in a timely manner.

                      15          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

                      16   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

                      17   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

                      18   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

                      19   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a
                      20   competent declaration affirming that the movant has complied with the meet and confer

                      21   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

                      22   motion including the required declaration within 21 days (or 14 days, if applicable) shall

                      23   automatically waive the confidentiality designation for each challenged designation. In addition, the

                      24   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

                      25   good cause for doing so, including a challenge to the designation of a deposition transcript or any

                      26   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

                      27   competent declaration affirming that the movant has complied with the meet and confer

                      28   requirements imposed by the preceding paragraph.
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                          -6-                                  Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1          The burden of persuasion in any such challenge proceeding shall be on the Designating

                       2   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                       3   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

                       4   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

                       5   to retain confidentiality as described above, all parties shall continue to afford the material in

                       6   question the level of protection to which it is entitled under the Producing Party’s designation until

                       7   the court rules on the challenge.

                       8   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                       9          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or
                      10   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                      11   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                      12   the categories of persons and under the conditions described in this Order. When the litigation has

                      13   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                      14   DISPOSITION).

                      15          Protected Material must be stored and maintained by a Receiving Party at a location and in a

                      16   secure manner that ensures that access is limited to the persons authorized under this Order.

                      17          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                      18   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                      19   information or item designated “CONFIDENTIAL” only to:
                      20                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

                      21   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

                      22   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

                      23   attached hereto as Exhibit A;

                      24                (b) the officers, directors, and employees (including House Counsel) of the Receiving

                      25   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

                      26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                      27                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                      28   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                          -7-                                    Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1   to Be Bound” (Exhibit A);

                       2              (d) the court and its personnel;

                       3              (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

                       4   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                       5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                       6              (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                       7   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                       8   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                       9   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
                      10   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                      11   Stipulated Protective Order.

                      12              (g) the author or recipient of a document containing the information or a custodian or

                      13   other person who otherwise possessed or knew the information.

                      14   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                      15           LITIGATION

                      16           If a Party is served with a subpoena or a court order issued in other litigation that compels

                      17   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                      18   must:

                      19              (a) promptly notify in writing the Designating Party. Such notification shall include a
                      20   copy of the subpoena or court order;

                      21              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

                      22   other litigation that some or all of the material covered by the subpoena or order is subject to this

                      23   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                      24              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                      25   Designating Party whose Protected Material may be affected.

                      26           If the Designating Party timely seeks a protective order, the Party served with the subpoena

                      27   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                      28   before a determination by the court from which the subpoena or order issued, unless the Party has
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                          -8-                                   Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                       2   expense of seeking protection in that court of its confidential material – and nothing in these

                       3   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

                       4   disobey a lawful directive from another court.

                       5   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                       6          LITIGATION

                       7              (a) The terms of this Order are applicable to information produced by a Non-Party in

                       8   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                       9   connection with this litigation is protected by the remedies and relief provided by this Order.
                      10   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

                      11   protections.

                      12              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                      13   Party’s confidential information in its possession, and the Party is subject to an agreement with the

                      14   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                      15                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

                      16   all of the information requested is subject to a confidentiality agreement with a Non-Party;

                      17                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

                      18   in this litigation, the relevant discovery request(s), and a reasonably specific description of the

                      19   information requested; and
                      20                  (3) make the information requested available for inspection by the Non-Party.

                      21              (c) If the Non-Party fails to object or seek a protective order from this court within 14

                      22   days of receiving the notice and accompanying information, the Receiving Party may produce the

                      23   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                      24   seeks a protective order, the Receiving Party shall not produce any information in its possession or

                      25   control that is subject to the confidentiality agreement with the Non-Party before a determination by

                      26   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

                      27   seeking protection in this court of its Protected Material.

                      28
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                          -9-                                   Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                       2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                       3   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                       4   the Receiving Party must immediately (a) notify in writing the Designating Party of the

                       5   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                       6   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                       7   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                       8   Agreement to Be Bound” that is attached hereto as Exhibit A.

                       9   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                      10          MATERIAL

                      11          When a Producing Party gives notice to Receiving Parties that certain inadvertently

                      12   produced material is subject to a claim of privilege or other protection, the obligations of the

                      13   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                      14   is not intended to modify whatever procedure may be established in an e-discovery order that

                      15   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

                      16   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

                      17   information covered by the attorney-client privilege or work product protection, the parties may

                      18   incorporate their agreement in the stipulated protective order submitted to the court.

                      19   12.    MISCELLANEOUS
                      20          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

                      21   seek its modification by the court in the future.

                      22          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                      23   no Party waives any right it otherwise would have to object to disclosing or producing any

                      24   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                      25   Party waives any right to object on any ground to use in evidence of any of the material covered by

                      26   this Protective Order.

                      27          12.3    Filing Protected Material. Without written permission from the Designating Party or

                      28   a court order secured after appropriate notice to all interested persons, a Party may not file in the
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                           - 10 -                               Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                 STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1   public record in this action any Protected Material. A Party that seeks to file under seal any

                       2   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

                       3   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                       4   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

                       5   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

                       6   to protection under the law. If a Receiving Party's request to file Protected Material under seal

                       7   pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the

                       8   information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by

                       9   the court.
                      10   13.    FINAL DISPOSITION

                      11          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                      12   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                      13   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                      14   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                      15   the Protected Material is returned or destroyed, the Receiving Party must submit a written

                      16   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                      17   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

                      18   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

                      19   abstracts, compilations, summaries or any other format reproducing or capturing any of the
                      20   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

                      21   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                      22   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                      23   and expert work product, even if such materials contain Protected Material. Any such archival

                      24   copies that contain or constitute Protected Material remain subject to this Protective Order as set

                      25   forth in Section 4 (DURATION).

                      26

                      27

                      28
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                          - 11 -                                 Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                    1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.



                    3

                    4   DATED:   October 14, 2019
                                                                    Atto    s for Plaintiff
                    5

                    6            0 2Ida
                        DATED:
                    7                                               A orneys for Defendant

                    8

                    9   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                  10

                  11
                        DATED:   October 16, 2019
                  12                                                United States District/Magistrate Judge
                                                                     Saundra Brown Armstrong
                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
FORD & HARRISON
      LLP                                                        - 12 -                             Case No. 4:18-cv-07148
 ATTORNEYS AT LAW
  SAM FRANCISCO                            STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1                                                EXHIBIT A

                       2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                       3   I, _____________________________ [print or type full name], of _________________ [print or

                       4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

                       5   Stipulated Protective Order that was issued by the United States District Court for the Northern

                       6   District of California on [date] in the case of ___________ [insert formal name of the case and

                       7   the number and initials assigned to it by the court]. I agree to comply with and to be bound by

                       8   all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

                       9   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise
                      10   that I will not disclose in any manner any information or item that is subject to this Stipulated

                      11   Protective Order to any person or entity except in strict compliance with the provisions of this

                      12   Order.

                      13   I further agree to submit to the jurisdiction of the United States District Court for the Northern

                      14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

                      15   if such enforcement proceedings occur after termination of this action.

                      16   I hereby appoint __________________________ [print or type full name] of

                      17   _______________________________________ [print or type full address and telephone number]

                      18   as my California agent for service of process in connection with this action or any proceedings

                      19   related to enforcement of this Stipulated Protective Order.
                      20

                      21   Date: ______________________________________

                      22   City and State where sworn and signed: _________________________________

                      23

                      24   Printed name: _______________________________

                      25

                      26   Signature: __________________________________

                      27

                      28
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                          - 13 -                               Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
                       1   WSACTIVELLP:10808147.1


                       2

                       3

                       4

                       5

                       6

                       7

                       8

                       9
                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
                                                                           - 14 -                         Case No. 4:18-cv-07148
   SAN FRA NCI S CO                                 STIPULATED PROTECTIVE ORDER FOR STANDARD LITIGATION
